COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Benton and Overton
Argued at Salem, Virginia

SHENANDOAH INDUSTRIAL RUBBER COMPANY
 and INSURANCE COMPANY OF NORTH AMERICA

v.   Record No. 2445-94-3               MEMORANDUM OPINION * BY
                                      JUDGE JAMES W. BENTON, JR.
GARY DOUGLAS PRUETT                        DECEMBER 5, 1995


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Ronnie L. Clay (Monica L. Taylor; Gentry,
            Locke, Rakes & Moore, on briefs), for appellants.
            Richard M. Thomas (Rider, Thomas, Cleaveland,
            Ferris & Eakin, on brief), for appellee.



      Shenandoah Industrial Rubber Company contends that no

credible evidence supports the commission's finding that Gary

Douglas Pruett proved by a preponderance of the evidence that his

disability was caused by a work related incident.    We affirm the

commission's award.

      When the commission's findings of fact are supported by

credible evidence, those findings are conclusive and binding on

this Court.    Code § 65.2-706(A); Jules Hairstylists, Inc. v.
Galanes, 1 Va. App. 64, 68, 334 S.E.2d 592, 595 (1985).     In our

review to determine whether credible evidence supports the

commission's findings, we must view the evidence in the light

most favorable to Pruett, the party who prevailed before the

commission.    States Roofing Corp. v. Bush Constr. Corp., 15 Va.

App. 613, 616, 426 S.E.2d 124, 126 (1993).
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
       So viewed, the evidence proved that Pruett and Alan Plucker

were lifting a 200 pound vulcanizer on the morning of July 15,

1993, when Pruett experienced a pop in his lower back and dropped

the machine.    Pruett immediately stopped working and rested in a

truck.   Plucker received assistance from other men in lifting the

vulcanizer.

       Pruett informed his employer of his injury the following

day.   The employer completed the First Report of Accident on July

19 and recorded that Pruett "bent over to pick up the vulcanizer

and injured his back."   Later that day, Pruett visited Dr.

Darrell F. Powledge.   After his examination revealed a herniated

disk, Dr. Powledge referred Pruett to Dr. Leipzig who performed

back surgery.   Both doctors reported that the injury was the

result of heavy lifting by Pruett.
       Relying upon the deputy commissioner's "serious reservations

with respect to the credibility of this claimant," Shenandoah

contends that no medical evidence links Pruett's injury to

lifting the vulcanizer and that the commission erred in reversing

the deputy commissioner's credibility finding.   We disagree.     In

finding that Pruett proved by a preponderance of the evidence an

injury by accident causally related to his employment, the

commission found that Pruett's testimony was consistent with the

documentary and medical evidence.    The record contains evidence

from Pruett's co-worker that describes, consistent with Pruett's

testimony, an onset of pain when Pruett lifted the 200 pound




                                - 2 -
vulcanizer.   The record also proved that Pruett reported the

incident and injury to Shenandoah on the day following the

incident.

     The commission also found that the medical reports are

consistent with Pruett's testimony and the First Report of

Accident.    Although the medical reports describe three days of

heavy lifting as contributing to Pruett's discomfort, the

commission found that those reports do "not conflict with the

happening of a discrete injury by accident."   In support of that

finding, the evidence proved that Pruett informed the doctors of

the specific incident.   The evidence proved that on the same day

Pruett gave the employer the report of the specific incident

occurring on July 15, he saw Dr. Powledge.   Pruett's testimony

that he reported the incident to Dr. Powledge is supported by a

notation on one of Dr. Powledge's reports indicating the

following:    "D/A: 7-15-93 . . . back . . . lifting vulcanizer."
     This evidence is credible support for the commission's

findings that the medical report, the First Report of Accident,

and the co-worker's testimony all contain evidence of a

compensable injury by accident.   As found by the commission,

those reports and testimony are consistent with Pruett's

testimony.    Thus, we hold that the commission has "articulate[d]

a basis for its . . . conclusion that is supported by credible

evidence in the record."    Williams v. Auto Brokers, 6 Va. App.
570, 575, 370 S.E.2d 321, 324 (1988).    See also Goodyear Tire &




                                - 3 -
Rubber Company v. Pierce, 5 Va. App. 374, 383, 363 S.E.2d 433,

438 (1987).   Accordingly, we affirm the commission's award.

                                                   Affirmed.




                               - 4 -